
	
		I
		111th CONGRESS
		2d Session
		H. R. 5899
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Nunes (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Shimkus,
			 Mr. Bishop of Utah, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Oversight and Government
			 Reform, Armed
			 Services, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand domestic fossil fuel production, develop more
		  nuclear power, and expand renewable electricity.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as A Roadmap for America’s Energy
			 Future.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—AMERICAN ENERGY
					Sec. 100. Findings.
					Subtitle A—OCS
					Sec. 101. Leasing program considered approved.
					Sec. 102. Outer Continental Shelf Lease sales.
					Sec. 103. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 104. Determination of Adjacent Zones and OCS Planning
				Areas.
					Sec. 105. Outer Continental Shelf leasing program.
					Sec. 106. Coordination with Adjacent States.
					Sec. 107. Environmental studies.
					Sec. 108. Outer Continental Shelf incompatible use.
					Sec. 109. Repurchase of certain leases.
					Sec. 110. Offsite environmental mitigation.
					Subtitle B—ANWR
					Sec. 121. Definitions.
					Sec. 122. Leasing program for lands within the Coastal
				Plain.
					Sec. 123. Lease sales.
					Sec. 124. Grant of leases by the Secretary.
					Sec. 125. Lease terms and conditions.
					Sec. 126. Coastal Plain environmental protection.
					Sec. 127. Expedited judicial review.
					Sec. 128. Federal and State distribution of
				revenues.
					Sec. 129. Rights-of-way across the Coastal Plain.
					Sec. 130. Conveyance.
					Sec. 131. Local government impact aid and community service
				assistance.
					Subtitle C—Oil Shale
					Sec. 141. Oil shale.
					Subtitle D—Coal to Liquid
					Sec. 151. Development and operation of facilities.
					Sec. 152. Definitions relating to coal-to-liquid fuel and
				facilities.
					Sec. 153. Repeal.
					Title II—AMERICAN-MADE ENERGY TRUST FUND
					Sec. 201. Establishment of American-Made Energy Trust
				Fund.
					Title III—NUCLEAR
					Sec. 301. Findings.
					Sec. 302. 200 operating permits by 2040.
					Sec. 303. Recycle and safely store spent nuclear
				fuel.
					Sec. 304. Confidence in availability of waste
				disposal.
					Title IV—REVERSE AUCTION MECHANISMS FOR RENEWABLE ENERGY
				GENERATION AND FOR RENEWABLE FUEL PRODUCTION
					Sec. 401. Reverse auction mechanism for renewable energy
				generation.
					Title V—National Commission on Outer Continental Shelf Oil Spill
				Prevention
					Sec. 501. National Commission on Outer Continental Shelf Oil
				Spill Prevention.
				
			IAMERICAN
			 ENERGY
			100.FindingsThe Congress finds the following:
				(1)The United States contains abundant oil and
			 gas resources located within its lands.
				(2)Development of
			 domestic oil and gas resources can be accomplished in a safe and
			 environmentally responsible manner.
				(3)Increased
			 development of domestic oil and gas resources could significantly boost
			 economic growth, provide permanent well-paying jobs, and serve as a significant
			 revenue source to the Federal government.
				(4)The United States
			 Geological Survey estimates that the Arctic National Wildlife Refuge contains a
			 mean expected value of 10.4 billion barrels of technically recoverable
			 oil.
				(5)The Minerals
			 Management Service has estimated there are 85 billion undiscovered, technically
			 recoverable barrels of oil and 420 trillion cubic feet of natural gas in the
			 outer Continental Shelf of the United States.
				(6)The Minerals
			 Management Service has estimated that less than 0.001 percent of oil produced
			 on the Outer Continental Shelf of the United States since 1980 has been
			 spilled.
				(7)The National
			 Academy of Sciences has estimated that less than 1 percent of petroleum in
			 American waters is from drilling and extraction, and that 63 percent is from
			 natural seepage.
				AOCS
				101.Leasing program
			 considered approved
					(a)In
			 GeneralThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 released by the Secretary of the Interior (referred
			 to in this section as the Secretary) under section 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section, and is considered to be in full compliance with and in accordance with
			 all requirements of the Outer Continental Shelf Lands Act, National
			 Environmental Policy Act of 1969, Endangered Species Act of 1973, Clean Air
			 Act, Marine Mammal Protection Act of 1972, the Oil Pollution Control Act of
			 1990, and all other applicable laws.
					(b)Final
			 Environmental Impact StatementThe Secretary is considered to
			 have issued a legally sufficient final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), and all other applicable laws.
					102.Outer
			 Continental Shelf Lease sales
					(a)In
			 generalExcept as provided in (b), not later than 30 days after
			 the date of enactment of this Act and every 270 days thereafter, the Secretary
			 of the Interior (referred to in this section as the Secretary)
			 shall conduct a lease sale in each outer Continental Shelf planning region for
			 which the Secretary determines that there is a commercial interest in
			 purchasing Federal oil and gas leases for production on the outer Continental
			 Shelf.
					(b)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
						(1)solicit if there
			 is commercial interest in purchasing Federal oil and gas leases for production
			 on the outer Continental Shelf in the planning area; and
						(2)if the Secretary
			 determines that there is a commercial interest described in paragraph (1),
			 conduct a lease sale in the planning area.
						103.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf to which such program, plan, lease sale, or
				leased tract appertains or on which such activity is, or is proposed to be,
				conducted. For purposes of this paragraph, the term State includes
				the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
				Islands, the Virgin Islands, American Samoa, Guam, and the other Territories of
				the United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
					104.Determination
			 of Adjacent Zones and OCS Planning AreasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
				105.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas leasing at least 75 percent of the available
			 unleased acreage within each OCS Planning Area. Available unleased acreage is
			 that portion of the outer Continental Shelf that is not under lease at the time
			 of the proposed lease sale, and has not otherwise been made unavailable for
			 leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas leasing. If the Secretaries are not able to
				resolve all such conflicts, any unresolved issues shall be elevated to the
				President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				State Adjacent Zone resources and State and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					106.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				leasing, except that such a pipeline may be approved, without such Adjacent
				State’s concurrence, to pass through such Adjacent Zone if at least 50 percent
				of the production projected to be carried by the pipeline within its first 10
				years of operation is from areas of the Adjacent State’s Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					107.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					108.Outer
			 Continental Shelf incompatible use
					(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas leasing and substantially full exploration and production
			 of tracts that are geologically prospective for oil or natural gas (or
			 both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas leasing by
			 operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						109.Repurchase of
			 certain leases
					(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior may repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation.
					(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					110.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act
			 (16 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.),
			 the Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
				BANWR
				121.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					122.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						123.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act;
						(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, within 90 days after the date of the
			 completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						124.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 123 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					125.Lease terms and
			 conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
						(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 122(a)(2);
						(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
						(8)prohibit the
			 export of oil produced under the lease; and
						(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this subtitle and the special concerns of the parties
			 to such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					126.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 122, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						127.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 60-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 60 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States District Court for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					128.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided in section 131(d), the
			 balance shall be transferred to the American-Made Energy Trust Fund
			 (established by section 9511 of the Internal Revenue Code of 1986).
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					129.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 122(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					130.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					131.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					COil Shale
				141.Oil
			 shale
					(a)FindingsThe Congress finds the following:
						(1)The Office of Naval Petroleum and Oil Shale
			 Reserves at the Department of Energy has estimated that oil shale resources
			 located on Federal lands hold 2 trillion undiscovered technically recoverable
			 barrels of oil.
						(2)Oil shale is a
			 strategically important domestic resource that should be developed to reduce
			 the growing dependence of the United States on politically and economically
			 unstable sources of foreign oil imports.
						(3)The development of
			 oil shale for research and commercial development should be conducted in an
			 environmentally sound manner, using practices that minimize impacts.
						(4)Development of
			 such strategic unconventional fuel should occur, with an emphasis on
			 sustainability, to benefit the United States while taking into account affected
			 States and communities.
						(5)Oil shale is one
			 of the best resources available for advancing American technology and creating
			 American jobs.
						(6)Oil shale will be
			 a critically important component of the Nation’s transportation fuel sector in
			 particular, by providing a secure domestic source of aviation fuel for both
			 commercial and military uses.
						(b)Additional
			 Research and Development Lease SalesThe Secretary of the
			 Interior shall hold a lease sale within 180 days after the date of enactment of
			 this Act offering an additional 10 parcels for lease for research, development,
			 and demonstration of oil shale resources, under the terms offered in the
			 solicitation of bids for such leases published on January 15, 2009 (74 Fed.
			 Reg. 10).
					(c)Application of
			 RegulationsThe oil shale management final rules published by the
			 Department of the Interior on November 18, 2008 (73 Fed. Reg. 223), shall apply
			 to all commercial leasing for the management of federally owned oil shale, and
			 any associated minerals, located on Federal lands.
					(d)Reduced Payments
			 To Ensure ProductionThe Secretary of the Interior may
			 temporarily reduce royalties, fees, rentals, bonus, or other payments for
			 leases of Federal lands for the development and production of oil shale
			 resources as necessary to incentivize and encourage development of such
			 resources, if the Secretary determines that the royalties, fees, rentals, bonus
			 bids, and other payments otherwise authorized by law are hindering production
			 of such resources.
					DCoal to
			 Liquid
				151.Development and
			 operation of facilities
					(a)AuthorityThe Secretary of Defense shall develop,
			 construct, and operate a qualified coal-to-liquids facility, subject to the
			 availability of appropriations provided in advance specifically for that
			 purpose.
					(b)ConsiderationsIn
			 carrying out subsection (a), the Secretary shall consider land availability,
			 testing opportunities, and proximity to raw materials.
					152.Definitions
			 relating to coal-to-liquid fuel and facilitiesFor purposes of this title (except as
			 otherwise provided)—
					(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including peat)
			 and produced at a qualified coal-to-liquid facility.
					(2)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to produce
			 at least 10,000 barrels per day of transportation grade liquid fuels from a
			 feedstock that is primarily domestic coal (including peat and any property
			 which allows for the capture, transportation, or sequestration of by-products
			 resulting from such process, including carbon emissions).
					153.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				IIAMERICAN-MADE
			 ENERGY TRUST FUND
			201.Establishment
			 of American-Made Energy Trust Fund
				(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new
			 section:
					
						9511.American-Made
				Energy Trust Fund
							(a)Establishment of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the American-Made Energy Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				the American-Made Energy Trust Fund as provided in this section.
							(b)Transfers to
				Trust FundTo the extent
				provided in appropriations Acts, there shall be appropriated to the
				American-Made Energy Trust Fund—
								(1)the amounts
				required to be transferred under section 128 of
				A Roadmap for America’s Energy
				Future;
								(2)all amounts
				received by the United States as bonus bids, rents, and royalties for oil and
				gas leases of the outer Continental Shelf awarded after the date of the
				enactment of A Roadmap for America’s Energy
				Future that are not otherwise required by law to be paid by the
				United States; and
								(3)all amounts received by the United States
				as bonus bids, rents, and royalties for oil shale leases of Federal lands
				awarded after the date of the enactment of A
				Roadmap for America’s Energy Future.
								(c)Expenditures
				from American-Made Energy Trust FundAs provided by appropriation Acts, amounts
				in the American-Made Energy Trust Fund shall be available in any year to carry
				out sections 401 and 402 of A Roadmap for
				America’s Energy
				Future.
							.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
					
						
							Sec. 9511. American-Made Energy Trust
				Fund.
						
						.
				IIINUCLEAR
			301.FindingsThe Congress finds that—
				(1)there are 104
			 nuclear reactors currently operating in the United States, providing 20 percent
			 of the electricity of the United States;
				(2)between 1960 and 1980, the Nuclear
			 Regulatory Commission issued 169 permits to construct nuclear power
			 facilities;
				(3)nuclear power is a
			 safe, reliable, efficient, and affordable source of energy;
				(4)there are 17
			 combined operating and license applications currently pending before the
			 Nuclear Regulatory Commission;
				(5)nuclear power is
			 responsible for 72 percent of emission-free electricity production in the
			 United States and is an essential tool for greenhouse gas reduction;
				(6)increasing nuclear
			 power threefold will create 480,000 construction jobs, 140,000 permanent jobs,
			 and $20,000,000,000 in local, State, and Federal tax revenue each year;
				(7)increasing nuclear
			 power threefold will reduce electricity-based carbon dioxide emissions by
			 1,400,000,000 metric tons annually and will reduce carbon emissions by 65
			 percent by 2050; and
				(8)increasing nuclear
			 power threefold will produce 320 gigawatts of electricity to power 237,000,000
			 households and constitute 52 percent of United States electricity portfolio by
			 2030.
				302.200 operating
			 permits by 2040The Nuclear
			 Regulatory Commission shall issue operating permits for 200 new commercial
			 nuclear reactors, or the megawatt equivalent, by 2040, if there are a
			 sufficient number of applicants.
			303.Recycle and safely
			 store spent nuclear fuel
				(a)FindingsThe Congress finds that—
					(1)the Nuclear Waste
			 Policy Act of 1982 requires the Federal Government to take ownership of
			 high-level nuclear waste and spent nuclear fuel and build a permanent geologic
			 repository in which to store this waste;
					(2)the Nuclear Waste Policy Act of 1982, as
			 amended in 1987, selected the Yucca Mountain site to be the sole geologic
			 repository in which to store high-level nuclear waste and spent nuclear
			 fuel;
					(3)the Congress
			 reaffirmed Yucca Mountain as the sole geologic repository in 2001;
					(4)despite the foregoing laws, the Government
			 has failed to accept high-level nuclear waste and spent nuclear fuel from
			 utilities and has delayed construction of the Yucca Mountain repository;
					(5)failure to accept high-level nuclear waste
			 and spent nuclear fuel has led to more than 71 lawsuits filed by utilities
			 against the Government, $600,000,000 in settlements being paid, and an
			 estimated $12,300,000,000 in potential liabilities to settle remaining
			 lawsuits;
					(6)each year the Government refuses to accept
			 high-level nuclear waste and spent nuclear fuel adds an estimated $500,000,000
			 in additional liabilities associated with future lawsuits; and
					(7)the failure of the Federal Government to
			 accept high-level nuclear waste and spent nuclear fuel from utilities is a
			 significant barrier to the future development of additional nuclear
			 power.
					(b)High-Level
			 nuclear waste repository
					(1)The Federal Government remains obliged to
			 construct and operate at least one high-level nuclear materials geologic
			 repository for the disposal of spent nuclear fuel and high-level radioactive
			 waste.
					(2)The high-level nuclear waste repository
			 site at Yucca Mountain shall remain the site for the Nation’s nuclear waste
			 repository unless it is deemed technologically or scientifically unsuitable by
			 the Nuclear Regulatory Commission following full statutory review of the
			 Department of Energy’s license application to construct the Yucca Mountain
			 repository.
					(3)The Nuclear
			 Regulatory Commission shall continue to review the Department of Energy’s
			 pending license application to construct the nuclear waste repository at Yucca
			 Mountain until a determination is made on the merits of the application.
					(4)In addition to
			 pursuing approval of the license application referenced in paragraph (3), the
			 Secretary shall undertake the following activities:
						(A)Seeking all other
			 necessary regulatory approvals and permits to construct and operate the Yucca
			 Mountain repository.
						(B)Conducting all
			 necessary design and engineering work to support construction of the
			 repository.
						(C)Undertaking all
			 infrastructure activities necessary to support the construction or operation of
			 the repository or transportation to the site of spent nuclear fuel and
			 high-level radioactive waste. Infrastructure activities include, but are not
			 limited to, safety upgrades; site preparation; the construction of a rail line
			 to connect the Yucca Mountain site with the national rail network, including
			 any facilities to facilitate rail operations; and construction, upgrade,
			 acquisition, or operation of electrical grids or facilities, other utilities,
			 communication facilities, access roads, rail lines, and nonnuclear support
			 facilities.
						(5)All statutory limitations on the amount of
			 spent fuel that can be placed in Yucca Mountain shall be removed and replaced
			 with new limits based on scientific and technical analysis of the full capacity
			 of Yucca Mountain for the storage of spent nuclear fuel and high-level
			 radioactive waste.
					(c)Temporary
			 nuclear fuel storage facilitiesThe Secretary of the Interior shall grant
			 all necessary rights of way and land use authorizations needed for a nuclear
			 fuel storage facility if the State and locality in which such facility is
			 located reach an agreement with a private entity. The Federal Government shall
			 take title of the contents of any such facility upon closure or
			 decommissioning.
				(d)Recycling
					(1)AmendmentSection
			 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is
			 amended—
						(A)in subsection (d),
			 by striking The Secretary may and inserting Except as
			 provided in subsection (f), the Secretary may; and
						(B)by adding at the
			 end the following new subsection:
							
								(f)Recycling
									(1)In
				generalExcept as provided in
				paragraph (3), amounts in the Waste Fund shall be used by the Secretary of
				Energy, subject to the availability of appropriations provided in advance
				specifically for that purpose, to develop, construct, and operate a facility
				for the recycling of spent nuclear fuel.
									(2)CertificationThe Secretary shall not develop, construct,
				and operate a facility under this subsection unless the President certifies to
				the Congress that recycling of the waste would reduce the overall projected
				cost to the Federal Government for safely accepting and disposing of high-level
				nuclear
				waste.
									.
						(2)ProhibitionThe
			 Administration is prohibited from blocking or hindering spent nuclear fuel
			 recycling activities.
					(3)Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
						(A)RequirementThe
			 Nuclear Regulatory Commission shall, as expeditiously as possible, but in no
			 event later than 2 years after the date of enactment of this Act, complete a
			 rulemaking establishing a process for the licensing by the Nuclear Regulatory
			 Commission, under the Atomic Energy Act of 1954, of facilities for the
			 recycling of spent nuclear fuel.
						(B)FundingAmounts
			 in the Nuclear Waste Fund established under section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) shall be made available to the Nuclear
			 Regulatory Commission to cover the costs of carrying out subparagraph (A) of
			 this paragraph.
						(e)Nuclear waste
			 fund management
					(1)Offsetting
			 collectionsFees collected by the Secretary of Energy and
			 deposited into the Nuclear Waste Fund under the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101 et seq.) shall be credited to the Nuclear Waste Fund as
			 offsetting collections in amounts not to exceed the amounts annually
			 appropriated from the Nuclear Waste Fund.
					(2)Additional
			 necessary sumsTo the extent that the level of budgetary
			 resources from offsetting collections is insufficient to implement activities
			 under the Nuclear Waste Policy Act of 1982 for a fiscal year, there are
			 authorized to be appropriated for implementing those activities such additional
			 sums as may be necessary from the balances in the Nuclear Waste Fund.
					304.Confidence in
			 availability of waste disposalNotwithstanding any other provision of law,
			 in deciding whether to permit the construction or operation of a nuclear
			 reactor or any related facilities, the Nuclear Regulatory Commission shall
			 deem, without further consideration, that sufficient capacity will be available
			 in a timely manner to dispose of spent nuclear fuel and high level radioactive
			 waste resulting from the operation of the reactor and any related
			 facilities.
			IVREVERSE AUCTION
			 MECHANISMS FOR RENEWABLE ENERGY GENERATION AND FOR RENEWABLE FUEL
			 PRODUCTION
			401.Reverse auction
			 mechanism for renewable energy generation
				(a)Reverse
			 auctionNot later than 180
			 days after the date of enactment of this Act, the Secretary shall promulgate
			 regulations to conduct reverse auctions, as described in subsection (b), to
			 award funds from the American-Made Energy Trust Fund to owners or operators of
			 qualified renewable energy facilities to generate an amount of electric energy.
				(b)Reverse auction
			 requirementsThe regulations under subsection (a) shall include
			 the following:
					(1)FrequencySubject to amounts available in the
			 American-Made Energy Trust Fund (including any amounts not obligated in the
			 previous calendar year), the Secretary shall conduct a minimum of 2 reverse
			 auctions per calendar year.
					(2)BidsIn
			 any reverse auction under this section, bids shall describe the amount of
			 electric energy to be generated by the qualified renewable energy facility and
			 the price per megawatt hour of electric energy that will be generated by such
			 facility.
					(3)Selection of
			 renewable energy facilitiesIn determining bidders to award funds
			 to in any reverse auction under this section, the Secretary shall
			 consider—
						(A)bids that
			 incorporate the lowest bid price per megawatt hour of electric energy;
			 and
						(B)existing subsidies
			 and other support received by a bidder.
						(4)Categories of
			 generating capacity
						(A)AllocationSubject
			 to subparagraph (B), in each reverse auction under this section funds shall be
			 allocated as follows:
							(i)25
			 percent of the funds shall be awarded for the generation of electric energy by
			 qualified renewable energy facilities that have a small generating
			 capacity.
							(ii)25 percent of the funds shall be awarded
			 for the generation of electric energy by qualified renewable energy facilities
			 that have a mid-sized generating capacity.
							(iii)50 percent of the funds shall be awarded
			 for the generation of electric energy by qualified renewable energy facilities
			 that have a large generating capacity.
							(B)Insufficient
			 fundsIf the Secretary determines that the amount of funds
			 available in any calendar year in the American-Made Energy Trust Fund
			 (including any amounts not obligated in the previous calendar year) are
			 insufficient to provide adequate funding for each allocation described in
			 clauses (i), (ii), and (iii) of subparagraph (A), the Secretary may reduce or
			 eliminate any allocation requirement under such subparagraph.
						(C)Determination by
			 SecretaryWith respect to the generating capacity of a qualified
			 renewable energy facility, the Secretary shall determine what qualifies as a
			 small, mid-sized, and large generating capacity for purposes of this
			 paragraph.
						(5)Standard amounts
			 of electric energyIn each reverse auction under this section,
			 the Secretary shall determine standard amounts of electric energy that owners
			 or operators of qualified renewable energy facilities may bid on as well as the
			 time allotted to generate such an amount of electric energy.
					(6)ConfidentialityInformation
			 regarding the bid price of an owner or operator selected for an award of funds
			 pursuant to a reverse auction under this section shall remain confidential
			 until the initial award of funds to such owner or operator is made.
					(7)Information
			 regarding auctionsPrior to each reverse auction under this
			 section, the Secretary shall make publicly available information regarding such
			 reverse auction, including standard amounts of electric energy described in
			 paragraph (5) to be auctioned and allocations described in paragraph (4) for
			 such auction.
					(c)Award of
			 funds
					(1)TimingThe
			 Secretary may award funds to an owner or operator selected—
						(A)when generation of
			 the amount of electric energy referenced in such owner or operator’s bid
			 begins;
						(B)on an incremental basis of generation until
			 the amount of electric energy referenced in such owner or operator’s bid has
			 been generated; or
						(C)after the amount of electric energy
			 referenced in such owner or operator’s bid has been generated.
						(2)Contracts for
			 generationIn order to
			 receive an award of funds pursuant to a reverse auction under this section, an
			 owner or operator selected for such award of funds shall enter into a contract
			 with the Secretary delineating the terms of the award of funds, including when
			 such owner or operator shall be required to pay the Secretary an amount equal
			 to funds awarded to such owner or operator for electric energy referenced in
			 such owner or operator’s bid that such owner or operator fails to
			 generate.
					(d)Criteria for
			 renewable energy facilitiesA
			 qualified renewable energy facility is a renewable energy facility that
			 satisfies the following criteria:
					(1)Operation
						(A)In
			 generalExcept as provided in subparagraph (B), the renewable
			 energy facility shall be in operation not later than 18 months after the owner
			 or operator of such renewable energy facility is selected for an award of funds
			 pursuant to a reverse auction under this section.
						(B)ExtensionThe
			 Secretary may grant an owner or operator of a renewable energy facility a
			 one-time 6 month extension of the deadline for operation under subparagraph (A)
			 if such owner or operator demonstrates, to the satisfaction of the Secretary,
			 that operation is delayed due to regulatory constraints beyond the control of
			 such owner or operator. Extensions under this subparagraph may not be granted
			 for delays due to lack of financing or delayed equipment delivery.
						(2)DepositAn
			 owner or operator of a renewable energy facility shall provide a deposit of, as
			 determined by the Secretary, an appropriate amount per kilowatt hour of
			 electricity to be generated by such facility for which the owner or operator is
			 receiving an award of funds pursuant to a reverse auction under this section.
			 Such deposit shall be due at the time of the initial award of funds to such
			 owner or operator and shall be refunded when the facility begins operation. If
			 the renewable energy facility is not in operation by the deadline for operation
			 under subparagraph (A) or subparagraph (B) of paragraph (1), the owner or
			 operator shall forfeit such deposit.
					(3)ExpertiseThe
			 owner or operator of the renewable energy facility shall demonstrate, to the
			 satisfaction of the Secretary, competence with respect to the generation of
			 electric energy from the renewable energy source used by such facility.
					(4)Demonstrated
			 technologyThe owner or operator of the renewable energy facility
			 shall demonstrate, to the satisfaction of the Secretary, that the renewable
			 energy generating technology used by such facility can be used on a commercial
			 scale.
					(5)Additional
			 criteriaAny additional criteria the Secretary determines
			 appropriate.
					(e)DefinitionsIn
			 this section:
					(1)The term
			 American-Made Energy Trust Fund means the trust fund established
			 by section 9511 of the Internal Revenue Code of 1986.
					(2)The term
			 operation, with respect to a renewable energy facility, means
			 that—
						(A)such facility is
			 generating electric energy;
						(B)such facility is transmitting electric
			 energy onto the electric power grid; and
						(C)electric energy
			 generated by such facility is being sold to one or more electric
			 utilities.
						(3)The term
			 Secretary means the Secretary of Energy.
					(4)The term
			 renewable energy has the meaning given such term in section 203(b)
			 of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)).
					(5)The term
			 renewable energy facility means a facility—
						(A)for the generation
			 of electric energy and the transmission of such electric energy onto the
			 electric power grid; and
						(B)that generates
			 such electric energy from a renewable energy source.
						(6)The term
			 qualified renewable energy facility means a renewable energy
			 facility that satisfies the criteria under subsection (d).
					(f)Denial of double
			 benefit
					(1)Treatment as
			 qualified facilityA renewable energy facility for which funds
			 are awarded under this section shall not be treated as a qualified facility for
			 purposes of section 45 of the Internal Revenue Code of 1986 (relating to
			 electricity produced from certain renewable resources, etc.).
					(2)Coordination
			 with tax deductions and creditsThe amount taken into account in
			 determining a deduction or credit under the Internal Revenue Code of 1986 with
			 respect to a renewable energy facility shall be reduced by the amount of any
			 award under this section.
					(3)BasisFor
			 purposes of the Internal Revenue Code of 1986, the basis of a renewable energy
			 facility for which funds are awarded under this section shall be reduced by the
			 amount of such award.
					VNational
			 Commission on Outer Continental Shelf Oil Spill Prevention
			501.National
			 Commission on Outer Continental Shelf Oil Spill Prevention
				(a)EstablishmentThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this section as the Commission).
				(b)PurposesThe purposes of the Commission are—
					(1)to examine and
			 report on the facts and causes relating to the Deepwater Horizon explosion and
			 oil spill of 2010;
					(2)to ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the incident;
					(3)to build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
						(A)the Committees on
			 Energy and Natural Resources and Commerce, Science, and Transportation of the
			 Senate;
						(B)the Committee on
			 Natural Resources and the Subcommittee on Oversight and Investigations of the
			 House of Representatives; and
						(C)other Executive
			 branch, congressional, or independent commission investigations into the
			 Deepwater Horizon incident of 2010, other fatal oil platform accidents and
			 major spills, and major oil spills generally;
						(4)to make a full and
			 complete accounting of the circumstances surrounding the incident, and the
			 extent of the preparedness of the United States for, and immediate response of
			 the United States to, the incident; and
					(5)to investigate and
			 report to the President and Congress findings, conclusions, and recommendations
			 for corrective measures that may be taken to prevent similar incidents.
					(c)Composition of
			 Commission
					(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
						(A)1 member shall be
			 appointed by the President, who shall serve as Chairperson of the
			 Commission;
						(B)1 member shall be
			 appointed by the majority or minority (as the case may be) leader of the Senate
			 from the Republican Party and the majority or minority (as the case may be)
			 leader of the House of Representatives from the Republican Party, who shall
			 serve as Vice Chairperson of the Commission;
						(C)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Democratic Party;
						(D)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Republican Party;
						(E)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Republican Party; and
						(F)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Democratic Party.
						(2)Qualifications;
			 initial meeting
						(A)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
						(B)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be a
			 current officer or employee of the Federal Government or any State or local
			 government.
						(C)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience and expertise in such
			 areas as—
							(i)engineering;
							(ii)environmental
			 compliance;
							(iii)health and
			 safety law (particularly oil spill legislation);
							(iv)oil
			 spill insurance policies;
							(v)public
			 administration;
							(vi)oil
			 and gas exploration and production;
							(vii)environmental
			 cleanup; and
							(viii)fisheries and
			 wildlife management.
							(D)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before September 15, 2010.
						(E)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
						(3)Quorum;
			 vacancies
						(A)In
			 generalAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of the
			 members of the Commission.
						(B)Quorum6
			 members of the Commission shall constitute a quorum.
						(C)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was
			 made.
						(d)Functions of
			 Commission
					(1)In
			 generalThe functions of the Commission are—
						(A)to conduct an
			 investigation that—
							(i)investigates
			 relevant facts and circumstances relating to the Deepwater Horizon incident of
			 April 20, 2010, and the associated oil spill thereafter, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
							(ii)may
			 include relevant facts and circumstances relating to—
								(I)permitting
			 agencies;
								(II)environmental and
			 worker safety law enforcement agencies;
								(III)national energy
			 requirements;
								(IV)deepwater and
			 ultradeepwater oil and gas exploration and development;
								(V)regulatory
			 specifications, testing, and requirements for offshore oil and gas well
			 explosion prevention;
								(VI)regulatory
			 specifications, testing, and requirements offshore oil and gas well casing and
			 cementing regulation;
								(VII)the role of
			 congressional oversight and resource allocation; and
								(VIII)other areas of
			 the public and private sectors determined to be relevant to the Deepwater
			 Horizon incident by the Commission;
								(B)to identify,
			 review, and evaluate the lessons learned from the Deepwater Horizon incident of
			 April 20, 2010, regarding the structure, coordination, management policies, and
			 procedures of the Federal Government, and, if appropriate, State and local
			 governments and nongovernmental entities, and the private sector, relative to
			 detecting, preventing, and responding to those incidents; and
						(C)to submit to the
			 President and Congress such reports as are required under this section
			 containing such findings, conclusions, and recommendations as the Commission
			 determines to be appropriate, including proposals for organization,
			 coordination, planning, management arrangements, procedures, rules, and
			 regulations.
						(2)Relationship to
			 inquiry by congressional committeesIn investigating facts and
			 circumstances relating to energy policy, the Commission shall—
						(A)first review the
			 information compiled by, and any findings, conclusions, and recommendations of,
			 the committees identified in subparagraphs (A) and (B) of subsection (b)(3);
			 and
						(B)after completion
			 of that review, pursue any appropriate area of inquiry, if the Commission
			 determines that—
							(i)those committees
			 have not investigated that area;
							(ii)the
			 investigation of that area by those committees has not been completed;
			 or
							(iii)new information
			 not reviewed by the committees has become available with respect to that
			 area.
							(e)Powers of
			 Commission
					(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this section—
						(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
						(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
						as the Commission or such
			 subcommittee or member considers to be advisable.(2)Subpoenas
						(A)Issuance
							(i)In
			 generalA subpoena may be issued under this paragraph
			 only—
								(I)by the agreement
			 of the Chairperson and the Vice Chairperson; or
								(II)by the
			 affirmative vote of 6 members of the Commission.
								(ii)SignatureSubject
			 to clause (i), a subpoena issued under this paragraph—
								(I)shall bear the
			 signature of the Chairperson or any member designated by a majority of the
			 Commission;
								(II)and may be served
			 by any person or class of persons designated by the Chairperson or by a member
			 designated by a majority of the Commission for that purpose.
								(B)Enforcement
							(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
							(ii)Judicial action
			 for noncomplianceAny failure to obey the order of the court may
			 be punished by the court as a contempt of that court.
							(iii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this
			 subsection, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
							(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this section.
					(4)Information from
			 Federal agencies
						(A)In
			 generalThe Commission may secure directly from any Executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this section.
						(B)CooperationEach
			 Federal department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish information, suggestions, estimates, and statistics directly to the
			 Commission, upon request made by the Chairperson, the Chairperson of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
						(C)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated only by members of the Commission
			 and the staff of the Commission in accordance with all applicable laws
			 (including regulations and Executive orders).
						(5)Assistance from
			 Federal agencies
						(A)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the functions of the Commission.
						(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as are determined to be advisable and authorized by law.
						(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property, including travel, for the direct advancement of the functions of the
			 Commission.
					(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
					(f)Public meetings
			 and hearings
					(1)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
						(A)hold public
			 hearings and meetings, to the extent appropriate; and
						(B)release public
			 versions of the reports required under paragraphs (1) and (2) of subsection
			 (j).
						(2)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of proprietary or sensitive
			 information provided to or developed for or by the Commission as required by
			 any applicable law (including a regulation or Executive order).
					(g)Staff of
			 Commission
					(1)In
			 general
						(A)Appointment and
			 compensation
							(i)In
			 generalThe Chairperson, in consultation with the Vice
			 Chairperson and in accordance with rules agreed upon by the Commission, may,
			 without regard to the civil service laws (including regulations), appoint and
			 fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
							(ii)Maximum rate of
			 payNo rate of pay fixed under this subparagraph may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
							(B)Personnel as
			 Federal employees
							(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be considered to be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
							(ii)Members of
			 commissionClause (i) shall not apply to members of the
			 Commission.
							(2)Detailees
						(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
						(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
						(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
					(h)Compensation and
			 travel expenses
					(1)Compensation of
			 members
						(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
						(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
						(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
					(i)Security
			 clearances for Commission members and staff
					(1)In
			 generalSubject to paragraph
			 (2), the appropriate Federal agencies or departments shall cooperate with the
			 Commission in expeditiously providing to the members and staff of the
			 Commission appropriate security clearances, to the maximum extent practicable,
			 pursuant to existing procedures and requirements.
					(2)Proprietary
			 informationNo person shall
			 be provided with access to proprietary information under this section without
			 the appropriate security clearances.
					(j)Reports of
			 Commission; adjournment
					(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
					(2)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
					(3)Temporary
			 adjournment
						(A)In
			 generalThe Commission, and all the authority provided under this
			 section, shall adjourn and be suspended, respectively, on the date that is 60
			 days after the date on which the final report is submitted under paragraph
			 (2).
						(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding activities
			 of the Commission, including—
							(i)providing
			 testimony to committees of Congress concerning reports of the Commission;
			 and
							(ii)disseminating the
			 final report submitted under paragraph (2).
							(C)Reconvening of
			 CommissionThe Commission shall stand adjourned until such time
			 as the President or the Secretary of Homeland Security declares an oil spill of
			 national significance to have occurred, at which time—
							(i)the
			 Commission shall reconvene in accordance with subsection (c)(3); and
							(ii)the
			 authority of the Commission under this section shall be of full force and
			 effect.
							(k)Funding
					(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
						(A)$10,000,000 for
			 the first fiscal year in which the Commission convenes; and
						(B)$3,000,000 for
			 each fiscal year thereafter in which the Commission convenes.
						(2)AvailabilityAmounts
			 made available to carry out this section shall be available—
						(A)for transfer to
			 the Commission for use in carrying out the functions and activities of the
			 Commission under this section; and
						(B)until the date on
			 which the Commission adjourns for the fiscal year under subsection
			 (j)(3).
						(l)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
				
